                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

            Plaintiff,

     v.                                          Crim. Action No. 1:18-CR-50-1
                                                          (Kleeh)

TERRICK ROBINSON,

            Defendant.


 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
 (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                    AMENDMENT) [ECF NO. 131]

     On December 13, 2019, the Court held a motion hearing in

the above-referenced matter. The parties argued the merits of

multiple     motions,    including         Defendant’s          Amended     Motion     to

Dismiss - Speedy Trial Act [ECF No. 124] and his Motion to

Dismiss - Sixth Amendment [ECF No. 131]. On December 17, 2019,

during    the    pretrial    conference,         after    providing       the     parties

another    opportunity       to    be    heard      on   the    issues,     the    Court

notified    the    parties        that   it   would      deny    both     motions     and

articulated its reasons on the record. For those reasons and the

reasons discussed herein, both motions are denied.

           I.      PROCEDURAL HISTORY AND FACTUAL BACKGROUND

     On    September        4,     2018,      law    enforcement          conducted     a

controlled        purchase         of      approximately          one      pound       of

methamphetamine in Room 202 of the Red Roof Inn in Fairmont,
USA V. ROBINSON                                                             1:18-CR-50-1

    MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
     (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                        AMENDMENT) [ECF NO. 131]

West     Virginia.          The      confidential         informant        purchased      the

methamphetamine         from       Defendant       Terrick      Robinson    (“Robinson”).

After    the       purchase    took       place,    Robinson     drove     away    from   the

hotel. Following the controlled purchase, law enforcement filed

a federal criminal complaint against Robinson and executed a

federal arrest warrant upon him. Additionally, they executed a

search warrant upon his vehicle. Officers also executed a search

warrant upon Room 202 of the Red Roof Inn.

        In    Room    202,     officers       encountered       Co-Defendants        William

Gregory       Chappell       (“Chappell”)          and    Seddrick    Banks       (“Banks”).

After        learning    the       identities       of    Chappell    and     Banks,      law

enforcement          learned       that    there    was    an    outstanding        fugitive

warrant for Banks from the State of Georgia. Banks was arrested

and taken into state custody. Two days later, on September 6,

2018,        the   United      States      filed     federal      criminal        complaints

against       Chappell       and     Banks.    A     federal     detainer     was     lodged

against Banks.

       On October 3, 2018, the grand jury returned a six-count

Indictment against Robinson, Chappell, and Banks. 1 The charges



  The grand jury charged Defendants with the following: (I)
1


Conspiracy to Possess with the Intent to Distribute and
Distribute [sic] Controlled Substances (Robinson, Chappell,
Banks); (II) Distribution of Methamphetamine (Robinson); (III)
Possession with Intent to Distribute Methamphetamine – Aiding and

                                               2
USA V. ROBINSON                                               1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

related to distribution of drugs and possession of firearms.

Although Robinson and Chappell were already in federal custody,

they were arraigned on the Indictment on October 9, 2018. Banks

remained in Georgia, awaiting trial on state charges. On March

19,   2019,   the   grand   jury   returned   an   11-count    Superseding

Indictment, adding multiple charges and a new defendant: Joel

Jiminez (“Jiminez”). 2 Robinson and Chappell were arraigned on the

Superseding Indictment on March 27, 2019, and April 4, 2019,

respectively. Banks, again, remained in Georgia.

      As of September 30, 2019, a trial date had not been set. On

September 30, 2019, Robinson filed a Motion to Dismiss – Speedy


Abetting (Robinson, Chappell, Banks); (IV) Possession with Intent
to Distribute Cocaine – Aiding and Abetting (Chappell, Banks);
(V) Possession of Firearm in Furtherance of Drug Trafficking
Crime (Chappell); and (VI) Possession of Firearm in Furtherance
of  Drug Trafficking Crime (Banks).
   The grand jury charged Defendants with the following: (I)
2


Conspiracy to Possess with the Intent to Distribute and
Distribute [sic] Controlled Substances (Robinson, Chappell,
Banks, Jiminez); (II) Distribution of Methamphetamine (Robinson);
(III) Possession with Intent to Distribute Methamphetamine –
Aiding and Abetting (Robinson, Chappell, Banks); (IV) Possession
with the Intent to Distribute Cocaine Hydrochloride – Aiding and
Abetting (Robinson, Chappell, Banks); (V) Use and Carry of a
Firearm During and in Relation to a Drug Trafficking Crime
(Chappell); (VI) Use and Carry of a Firearm During and in
Relation to a Drug Trafficking Crime (Banks); (VII) Possession
with the Intent to Fentanyl [sic] – Aiding and Abetting
(Robinson, Chappell, Banks); (VIII) Use of a Firearm During and
in Relation to a Drug Trafficking Crime – Aiding and Abetting
(Robinson); (IX) Use and Carry a Firearm During and in Relation
to a Drug Trafficking Crime (Robinson); (X) Distribution of
Fentanyl Resulting in Serious Bodily Injury or Death (Robinson);
and (XI) Accessory After the Fact to Distribution of Fentanyl
Resulting in Serious Bodily Injury or Death (Banks).

                                     3
USA V. ROBINSON                                              1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

Trial Act [ECF No. 123]. On October 1, 2019, he filed an Amended

Motion to Dismiss – Speedy Trial Act [ECF No. 124]. On October

28, 2019, he filed a Motion to Dismiss - Sixth Amendment [ECF

No. 131]. The Magistrate Judge conducted an initial appearance

and arraignment of Banks on November 20, 2019. The same day, the

Court set trial for January 7, 2020.

               II.    MOTION TO DISMISS - SIXTH AMENDMENT

A.   Governing Law

     The    Sixth     Amendment   to   the   Constitution   of   the   United

States     provides    that   “[i]n    all   criminal   prosecutions,    the

accused shall enjoy the right to a speedy and public trial[.]”

This right is separate and distinct from a defendant’s right

under the Speedy Trial Act. See United States v. Woolfolk, 399

F.3d 590, 594–98 (4th Cir. 2005). To establish a Sixth Amendment

speedy trial violation, “a defendant first must show that the

Sixth Amendment’s protections have been activated by an ‘arrest,

indictment, or official accusation.’” United States v. Dixon,

542 F. App’x 273, 279 (4th Cir. 2013). When such a qualifying

event has happened, the Court then engages in a four-part test

set forth in Barker v. Wingo, 407 U.S. 514 (1972):

            (1)     whether the delay was uncommonly long;

            (2)     the reason for the delay;



                                       4
USA V. ROBINSON                                                             1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

               (3) whether    the  defendant                asserted        his
               right to a speedy trial; and

               (4) whether     the     defendant                    suffered
               prejudice from the delay.

       To prevail on such a claim, a defendant must “establish

‘that    on    balance,       [the]   four    separate          factors    weigh   in   his

favor.’” United States v. Hall, 551 F.3d 257, 271 (4th Cir.

2009). The remedy for a violation of this Sixth Amendment right

is dismissal of the indictment. Barker, 407 U.S. at 522. As to

the    first       factor,   a   delay   must       be    presumptively       prejudicial

before the other factors need be examined. Id. at 530. One year

is the point at which courts deem the delay unreasonable enough

to trigger the Barker inquiry. Doggett v. United States, 505

U.S. 647, 652 n.1 (1992).

       As to the second factor, “[t]he reasons for a trial delay

should be characterized as either valid, improper, or neutral.

On this factor, a reviewing court must carefully examine several

issues, specifically focusing on the intent of the prosecution.”

Hall, 551 F.3d at 272 (citations omitted). Delays intended to

gain    a     tactical       advantage      weigh        more    heavily     against    the

government than delays resulting from good faith efforts by the

Government. Barker, 407 U.S. at 531. A valid reason for delay,

such    as     a    missing      witness,     is     weighted       in     favor   of   the



                                             5
USA V. ROBINSON                                                                  1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

Government.         Id.    “A     deliberate        attempt      to   delay      the    trial    in

order to hamper the defense should be weighted heavily against

the    government.         A     more   neutral         reason    such     as    negligence      or

overcrowded          courts        should       be       weighted      less       heavily       but

nevertheless            should    be    considered . . . .”            Id.       “[T]he     delay

that     can       be     tolerated       for       an     ordinary        street      crime     is

considerably            less     than    for        a    serious,      complex         conspiracy

charge.” Id. “Simply waiting for another sovereign to finish

prosecuting a defendant is without question a valid reason for

delay.” United States v. Grimmond, 137 F.3d 823, 828 (4th Cir.

1998).

       As to the third factor, the Supreme Court has noted that a

defendant has a right to assert his right to a speedy trial, and

“failure       to    assert       the    right       will    make     it    difficult      for    a

defendant to prove that he was denied a speedy trial.” Barker,

407 U.S. at 532. “The defendant’s assertion of his speedy trial

right    .     .    .     is     entitled      to       strong    evidentiary          weight    in

determining         whether       the    defendant          is   being     deprived       of    the

right.” Id. at 531.

       As to the fourth factor, courts address prejudice “in the

light    of    the       interests      of   defendants          which     the   speedy     trial

right was designed to protect.” Id. at 532. The Supreme Court



                                                    6
USA V. ROBINSON                                                     1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

“has identified three such interests: (i) to prevent oppressive

pretrial incarceration; (ii) to minimize anxiety and concern of

the accused; and (iii) to limit the possibility that the defense

will be impaired.” Id.

B.    Analysis & Conclusion

      Here, Robinson’s Sixth Amendment right to a speedy trial

was triggered by his arrest on September 4, 2018. At the time

Robinson filed these motions, he had been incarcerated for over

one year without a conviction. As of the Court’s hearing on the

motions, he had been incarcerated for over 15 months. Under the

first Barker factor, this time period is per se unreasonable and

triggers the remaining inquiry. This factor weighs in favor of

Robinson.

      As to the second factor, the Government’s stated reason for

the     delay    —    waiting   for   the      completion   of    Banks’s    state

prosecution in Georgia — has been held to be a valid reason for

delay of trial. See Grimmond 137 F.3d at 828. This weighs in

favor    of     the   Government.     As    to   the   third     factor,    neither

Robinson nor his counsel asserted Robinson’s right to a speedy

trial until the filing of these motions. This factor weighs in

favor of the Government.




                                           7
USA V. ROBINSON                                                               1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

      As    to     the    fourth          factor,       the    Court     recognizes       that

incarceration, in and of itself, is prejudicial. However, the

Court finds that this factor ultimately weighs in favor of the

Government because Robinson was unable to identify any specific

witnesses     or    testimony         that     was    unavailable,       any       exculpatory

evidence     that       was       lost,   or    any     evidence   that       was     rendered

unavailable        by    the       delay.      Robinson’s      counsel       alluded     to   a

potential alibi witness who is now allegedly unreachable because

his or her telephone number has changed, and Robinson has no

social media to reach out to him or her. Counsel noted that the

only information Robinson had was a first name. The Court finds

this argument unpersuasive because counsel has access to social

media      (including         Robinson’s)        and     can    learn        the    witness’s

identity from Robinson. Given counsel’s capabilities as well as

the     potential        to       utilize       other     investigative            techniques,

including     hiring          a    private      investigator,          the    Court    cannot

conclude, based on the information available to Robinson and his

counsel, that the delay caused by deferring to the State of

Georgia has generated any prejudice to Robinson’s defense. This

factor ultimately weighs in favor of the Government.

      After analyzing, considering, and weighing the four Barker

factors, Robinson has not met his burden to show that they weigh



                                                 8
USA V. ROBINSON                                                  1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

in his favor. Therefore, his right to a speedy trial under the

Sixth Amendment has not been violated, and he is not entitled to

dismissal   of    the   Superseding       Indictment   against    him    on    this

ground.

          III. AMENDED MOTION TO DISMISS - SPEEDY TRIAL ACT

A.   Governing Law

     The    Speedy      Trial     Act     (the   “Act”)    provides      that     a

defendant’s   trial     shall     begin    “within   seventy    days    from    the

filing date (and making public) of the . . . indictment, or from

the date the defendant has appeared before a judicial officer in

which such charge is pending, whichever date last occurs.” 18

U.S.C. § 3161(c)(1). This 70-day period is subject to various

exclusions,      such   as   a   “reasonable     period   of   delay    when    the

defendant is joined for trial with a codefendant as to whom the

time for trial has not run and no motion for severance has been

granted.” Id. § 3161(h)(6). It is well-established that “[a]ll

defendants who are joined for trial generally fall within the

speedy trial computation of the latest codefendant.” Henderson

v. United States, 476 U.S. 321, 323 n.2 (1986). “In a case

involving several defendants, time excludable for one defendant

is excludable for all defendants.” United States v. Jarrell, 147

F.3d 315, 316 (4th Cir. 1998).



                                          9
USA V. ROBINSON                                                               1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

      There is no bright line rule that states what a reasonable

period of delay is under § 3161(h)(6), but the Fourth Circuit

has   addressed      the     issue.      For      example,       in    United       States      v.

Clyburn,      the    defendant        claimed        that    a        147-day       delay      was

unreasonable. 67 F.3d 297, *2 (4th Cir. 1995) (table). The delay

was based on a co-defendant who remained at large. Id. at *21.

The   Fourth     Circuit         found   the      delay     reasonable,         and       “[o]ne

factor” cited in support of this finding was that the defendant

“never moved for a severance.” Id. at *2. In addition, the court

noted that the defendant had not “shown how the delay prejudiced

or    impaired      his    defense.”        Id.      The    court       found       the     delay

“reasonable under the circumstances” and cited cases in which

delays   of    almost       22     months    and     8     months      were     held      to    be

reasonable. Id. The court found that under the circumstances,

the   defendant’s         rights    under      the    Speedy      Trial       Act    were      not

violated.

B.    Analysis & Conclusion

      Here, the Government stated in its briefing and during the

motion hearing that the reason for its delay was deference to

Banks’s prosecution by the State of Georgia. After apprehending

Banks in the hotel, law enforcement effectuated the fugitive

warrant for Banks from Georgia and immediately took him into



                                             10
USA V. ROBINSON                                                        1:18-CR-50-1

    MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
     (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                        AMENDMENT) [ECF NO. 131]

state custody. Like in Clyburn, Robinson never filed a motion to

sever. 3     Although      the   reasons     for    the     delay    were        slightly

different here than in Clyburn (Clyburn’s involving a fugitive

co-defendant       while    Robinson’s       involving      deference       to    a     co-

defendant’s       state    prosecution),        deference    to     another      state’s

prosecution of a co-defendant has been held to be a valid reason

for delay under the Sixth Amendment. See Grimmond, 137 F.3d at

828.    Under     these    circumstances,        and,    again,     noting       that    no

motion to sever was filed by Robinson, the Court finds the delay

was reasonable under § 3161(h)(6).

                                  IV.   CONCLUSION

       For   the    reasons      discussed      above,    the   Court    ORDERS         the

following:

              •   The Amended Motion to Dismiss –                   Speedy
                  Trial Act [ECF No. 124] is DENIED;

              •   The Motion to Dismiss – Sixth Amendment
                  [ECF No. 131] is DENIED; and

              •   The Motion to Dismiss – Speedy Trial Act
                  [ECF No. 123] is DENIED AS MOOT.

       It is so ORDERED.

       The Clerk is directed to transmit a copy of this Order to

counsel of record.


  Still, later in the hearing, the Court sua sponte severed the
3


trials of Robinson and Banks for other reasons. See ECF No. 218.

                                           11
USA V. ROBINSON                                       1:18-CR-50-1

 MEMORANDUM OPINION AND ORDER DENYING AMENDED MOTION TO DISMISS
  (SPEEDY TRIAL ACT) [ECF NO. 124] AND MOTION TO DISMISS (SIXTH
                     AMENDMENT) [ECF NO. 131]

     DATED: December 27, 2019



                                 /s/ Thomas S. Kleeh
                                ___________________________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                 12
